633 F.3d 889 (2011)
Randy D. FISHER, Petitioner-Appellant,
v.
OREGON BOARD OF PAROLE AND POST PRISON SUPERVISION; Brian Belleque, Respondents-Appellees.
No. 07-36096.
United States Court of Appeals, Ninth Circuit.
February 2, 2011.
Anthony David Bornstein, Esq., FPDORFederal Public Defender's Office, Portland, OR, for Petitioner-Appellant.
Jonathan W. Diehl, Esq., AGOROffice of the Oregon Attorney General, Salem, OR, for Respondents-Appellees.
Before: PAEZ and CLIFTON, Circuit Judges, and BURNS,[*] District Judge.

ORDER
The Memorandum Disposition filed on January 18, 2011, is hereby withdrawn and vacated.
Within 14 days of the filing of this Order, each party shall submit a letter-brief addressing what effect, if any, the United States Supreme Court decision in Swarthout v. Cooke, 562 U.S. ___, 131 S. Ct. 859, 178 L. Ed. 2d 732 (2011) has on this matter. The letter-briefs shall not exceed five pages.
The court will file a new disposition in due course.
NOTES
[*]  The Honorable Larry A. Burns, District Judge for the U.S. District Court for Southern California, San Diego, sitting by designation.